Opinion by
Judge Wilkinson, Jr.,
This is an appeal from an order of the Unemployment Compensation Board of Review (Board) denying unemployment compensation benefits to petitioner (claimant) pursuant to Section 402(b) (1) of the Unployment Compensation Law (Law)1 and assessing liability for a non-fault overpayment pursuant to Section 804(b) of the Law, 43 P.S. §874(b). We affirm.
For the approximately 4% years prior to his termination on July 9, 1976, claimant worked as a solderer in employer’s small electronics factory. Claimant and his employer agree that the termination was a result of claimant’s request to be laid off. Claimant explained to his employer that the smoke and fumes attendant his and co-workers’ soldering resulted in unacceptable irritation to his eyes and hence his desire to be laid off.
At the initial hearing before a referee claimant stressed the difficulties he experienced with his eyes in explaining his decision to seek termination. The referee in denying compensation found that since claimant was unable to show competent medical evidence supporting a health related need to leave his job the voluntary decision to terminate left claimant ineligible.
*93Following affirmance of the referee’s decision by tbe Board, claimant subsequently was granted a hearing before a bearing officer for tbe Board. It was at this bearing that claimant, for tbe first time represented by counsel, emphasized a number of incidents and conditions at tbe plant which be belatedly asserted rendered tbe plant environment unsafe and unhealthy.2 After reviewing tbe testimony tbe Board again denied compensation, finding that, as was tbe case in tbe first bearing, claimant bad failed to carry bis burden of showing that tbe voluntary termination was for a cause of necessitous and compelling nature.
After our careful review of tbe record we conclude that tbe Board acted properly in bolding that claimant bad voluntarily terminated tbe employment relationship without cause of a necessitous and compelling nature. As to tbe alleged impact on claimant’s health, we need only reiterate that unsupported statements that working conditions adversely affected claimant’s health are not sufficient to establish eligibility. Penkola v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 326, 379 A.2d 890 (1977). Claimant presented absolutely no medical evidence linking bis eye irritations to bis work. On the contrary such medical evidence as appears in tbe record indicates bis eye condition is not related to bis work.
Regarding claimant’s testimony concerning tbe working environment at tbe plant, we note simply that *94mere dissatisfaction with, working conditions is not a cause of necessitous and compelling nature. Nolte v. Unemployment Compensation Board of Review, 24 Pa. Commonwealth Ct. 541, 358 A.2d 114 (1976). Additionally, the Board in its fact finding capacity need not accept even uncontradicted evidence. Taylor v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 303, 397 A.2d 451 (1979). In its discussion, the Board stated categorically that “we believe that the conditions at the employer’s place of business were reasonably safe and healthy. We do not believe that the claimant’s working conditions were unreasonably hazardous or dangerous.” (Emphasis added.)
Accordingly, we will enter the following
Order
And Now, March 6, 1979, the order of the Unemployment Compensation Board of Beview entered at No. B-137724-D, dated September 20, 1977, is hereby affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1) which provides in pertinent part:
An employe shall be ineligible for compensation for any week—
(b) (1) In which his unemployment is due to voluntarily leaving work without a cause of a necessitous and compelling' nature. . . .


 Among others, the record reveals the claimant complained of co-workers throwing a variety of objects about the plant including nuts and bolts by the “handful” and “units.” Also according to claimant one co-worker in particular exploded live bullets inside the plant with a soldering iron. In addition to acts of his co-workers claimant cited a number of safety hazards inherent in the plant building. To most of these allegations the employer’s representative testified either in contradiction or to the effect that he lacked knowledge of such occurrences.